United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-3882
                      ___________________________

                               Nikolas Weeks

                                    Plaintiff - Appellant

                                      v.

    City of Lake Norden; Jimmy Murphy, Former Lake Norden Police Chief

                                  Defendants - Appellant

 South Dakota Division of Criminal Investigation; Todd Dickson Boyd, Attorney
for Lake Norden; Jason Aho, Mayor of Lake Norden; Dan Koistinen, Lake Norden
                             Maintenance Worker

                                       Defendants
                                 __________

                   Appeal from United States District Court
                  for the District of South Dakota - Northern
                                 ____________

                         Submitted: October 7, 2022
                          Filed: October 26, 2022
                               [Unpublished]
                              ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
      Nikolas Weeks appeals the dismissal of his civil rights and defamation claims
against the City of Lake Norden (“Lake Norden”) and its former police chief, Jimmy
Murphy. We affirm in part and reverse in part.

       Weeks alleges that Murphy twice violated his constitutional rights during
traffic stops, including by attempting to murder him. According to the complaint,
during the first stop in February 2016, Murphy ordered a city maintenance worker
riding in his squad car to take out a gun and threaten Weeks. During the second
stop in November 2017, Murphy allegedly attempted to murder Weeks by tasing
him in the heart, punching him in the kidneys, and throwing him into oncoming
traffic. Murphy alleges that this attempted murder was in retaliation for state court
proceedings related to the February 2016 stop. According to Weeks, Lake Norden’s
mayor and city council “fully support all of Jimmy Murphy’s actions and this
attempt on [Weeks’s] life even to this day.” Murphy then allegedly emailed several
other law enforcement agencies and falsely stated that Weeks had first threatened
him. Weeks alleges that he lost business as a result of Murphy’s emails.

       Weeks filed this lawsuit pro se in November 2020, bringing claims against
Murphy and Lake Norden under 42 U.S.C. § 1983. He also brought a state-law
defamation claim against Murphy.1 Murphy and Lake Norden both filed motions to
dismiss, which the district court granted. The district court found that Weeks did
not sue Murphy in his individual capacity and that Weeks’s defamation claim was
barred by absolute privilege. As to the municipal-liability claim, the district court
found that Weeks did not plead that a Lake Norden policy, custom, or deliberately
indifferent failure to train or supervise caused the alleged constitutional violation.
See Bolderson v. City of Wentzville, 840 F.3d 982, 985 (8th Cir. 2016).

      We reverse the dismissal of Weeks’s constitutional claims against Murphy
and Lake Norden. We conclude that Weeks, proceeding pro se, sufficiently pleaded


    1
      Weeks also sued other Lake Norden defendants and a law enforcement agency,
but he does not appeal dismissal of those claims.

                                         -2-
a claim against Murphy in his individual capacity and sufficiently stated a municipal
liability claim by pleading that Murphy attempted to murder him during a traffic stop
and that Lake Norden’s mayor and city council fully supported Murphy’s actions
and continue to do so. See Bd. of County Com’rs of Bryan Cnty., Okl. v. Brown, 520
U.S. 397, 405 (1997) (explaining that “proof that a municipality’s legislative body
or authorized decisionmaker has intentionally deprived a plaintiff of a federally
protected right necessarily establishes that the municipality acted culpably”);
Topchain v. JP Morgan Chase Bank, N.A. 760 F.3d 843, 849 (8th Cir. 2014) (noting
that “[a] pro se complaint must be liberally construed”) (citing Estelle v. Gamble,
429 U.S. 97, 106 (1976)).

       We affirm, however, the dismissal of the defamation claims against Murphy.
Any statements Murphy made to other law enforcement officers about Weeks’s
arrest were absolutely privileged. See S.D. Codified Laws § 20-11-5(1); Setliff v.
Akins, 616 N.W.2d 878, 890-91 (S.D. 2000) (statements made “[i]n the proper
discharge of official duty” are absolutely privileged). Thus, Weeks cannot state a
defamation claim based on Murphy’s alleged statements to other law enforcement
officers.

     Therefore, we affirm the dismissal of Weeks’s defamation claim against
Murphy, reverse the dismissal of Weeks’s § 1983 claims against Murphy and Lake
Norden, and remand for further proceedings.
                           ___________________________




                                         -3-